OPINION
FROEB, Chief Judge.
The juvenile entered an admission to a charge of possession of a stolen motor vehicle before a juvenile court referee which resulted in a finding of delinquency. The matter was then scheduled for a disposition hearing before a juvenile court judge.
A.R.S. § 8-231(F) states that the findings and recommendations of a referee become the findings and order of the juvenile court “when confirmed.”
The issue presented by the juvenile in this appeal is whether the adjudication of delinquency was confirmed by the juvenile court as required by A.R.S. § 8-231(F).
The record does not indicate an express “confirmation” of the referee’s finding of delinquency. Nevertheless, the finding was in fact confirmed by the juvenile court when the juvenile judge conducted the disposition hearing without objection in the presence of the juvenile and his counsel and proceeded to order that he be committed to the State Department of Corrections. We believe it would weigh form over substance to require in these circumstances a specific written confirmation. It was certainly confirmed by the action taken by the juvenile judge at the disposition hearing. There was error in not confirming the finding expressly, but it was, in this case, technical error only and not a basis for reversal.
Our ruling is not inconsistent with tne requirement of a “final” order announced by this court in Appeal in Maricopa County Juvenile Action No. J—79149, 25 Ariz.App. 78, 541 P.2d 404 (1975).
Affirmed.
HAIRE, P. J., Department A, and DO-NOFRIO, J., concur.